DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen (WO 0044415) in view of Peel (WO 2013190381).
Regarding claim 1, Mikkelsen discloses a vacuum assisted venous drainage system (abstract) comprising a regulator valve assembly (fig. 1, assembly in housing 9) configured to facilitate application of vacuum to a reservoir (fig. 1, vacuum source, reservoir 2 through path 10), a control unit configured to control the regulator valve assembly to facilitate controlling application of the vacuum (fig. 3, signal regulator 30), at least one pressure sensor coupled to the reservoir and configured to obtain pressure measurements of pressure in the reservoir (fig. 3, pressure transducer 29), but fails to teach a heating element configured to heat the regulator valve assembly to a target temperature and at least one temperature sensor configured to determine a temperature of the regulator valve assembly. However, Peel teaches a valve (fig. 2, mixer valve 101 with flow control valves 9 and 10) with a heating element configured to heat said valve (fig. 4, electric heating element 25), and at least one temperature sensor configured to determine a temperature of the regulator valve assembly (paragraph 0210).

Regarding claim 2, Mikkelsen, as modified by Peel further discloses wherein the control unit is configured to perform, using the heating element, a thermal disinfection cycle to disinfect the regulator valve assembly (see Peel, paragraph 0209 and 0218). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the control unit disclosed in Mikkelsen to incorporate the control function disclosed in Peel to properly operate the heating element (see Peel, paragraph 0209 and 0218).
Regarding claim 3, Mikkelsen, as modified by Peel disclose wherein the control unit is configured to: perform, using the regulator valve assembly, an operational task (see Mikkelsen, abstract, fig. 3, signal regulator 30 to valves 32 and 33), and maintain, using the heating element and during performance of at least a portion of the operational task, the temperature of the regulator valve assembly at a target temperature (see Peel, paragraph 0209 and 0218).
Regarding claim 4, Mikkelsen, as modified by Peel, disclose wherein the control unit is configured to maintain the temperature by heating the valve assembly to a target temperature (see Peel, paragraphs 0209-0210), and maintaining the valve assembly at the target temperature for a specified duration (see Peel, paragraphs 0209-0210).
Regarding claim 9, Mikkelsen, as modified by Peel, disclose wherein the control unit is configured to facilitate maintaining the temperature by utilizing a feedback control mechanism (see Peel, paragraph 0210).
Regarding claim 11, Mikkelsen discloses a method performed by a regulator for controlling vacuum in a reservoir to facilitated vacuum assisted venous drainage comprising performing an operational task, but fails to teach the method of performing a thermal disinfection cycle and maintaining, during performance of at least a portion of the operational task, the temperature of the regulator valve assembly at a target temperature. However, Peel teaches the method of performing a thermal disinfection cycle (paragraph 0209), performing an operational task (in this instance, monitoring the temperature, see paragraph 0210), and maintaining, during performance of at least a portion of the operational task, the temperature of the regulator valve assembly at a target temperature (paragraph 0210).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Mikkelsen with the methods taught in Peel in order to kill off bacteria within the valve (see Peel, paragraph 0209).
Regarding claim 12, Mikkelsen, as modified by Peel, disclose the method wherein maintaining the temperature comprises utilizing electrical heating or a Peltier element (see Peel, electric heater 25).
Regarding claim 13, Mikkelsen, as modified by Peel, disclose the method wherein maintaining the temperature comprises heating the valve assembly to a target temperature (see Peel, paragraph 0209), and maintaining the valve assembly at the target temperature for a specified duration (see Peel, paragraph 0209).
Regarding claim 16, Mikkelsen, as modified by Peel, disclose the method wherein maintaining the temperature comprises utilizing a feedback control mechanism (see Peel, paragraph 0210).
Regarding claim 18, Mikkelsen, as modified by Peel and Ellingboe, disclose the method further comprising measuring the pressure in the reservoir directly (see Mikkelsen, fig. 3, pressure transducer 29 in fluid communication with reservoir).
Claims 5-8, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen, as modified by Peel as applied to claims 1 and 11 above, and in further view of Toba (JP 2016153308 A).
Regarding claim 5, Mikkelsen, as modified by Peel, disclose substantially the device disclosed in claim 1, but fails to teach the system further comprising a cooling element configured to cool the regulator valve assembly to a cooling temperature. However, Toba teaches a device used for thermal disinfection comprising a cooling element (fig. 2, Peltier element 37) configured to cool the item meant to be sterilized after the disinfection cycle (see Google Patents translation, pg. 3, paragraph 15, pg. 4, paragraph 5).
Toba is considered analogous art because it pertains to a method for thermal disinfection. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Mikkelsen, as modified by Peel to have a cooling element configured to cool the regulator valve assembly to a cooling temperature in order to have it be usable after sterilization (see Toba, Google Patents translation, pg. 4, paragraph 5).
Regarding claim 6, Mikkelsen, as modified by Peel and Toba, disclose wherein the cooling element is the heating element (see Toba, fig. 2, Peltier element 37. Also see Google Patents translation, pg. 4, paragraphs 3 and 4).
Regarding claim 7, Mikkelsen, as modified by Peel, disclose substantially the device disclosed in claim 1, but fails to teach wherein the heating element comprises a Peltier element. However, Toba teaches a system for thermal disinfection (see Google Patents translation, pg. 4, paragraphs 3 and 4) wherein the heating element comprises a Peltier element (Fig. 2, Peltier element 37).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the heating element disclosed in Mikkelsen, as modified by Peel, with a Peltier element because it allows for the heating element to become a cooling element by reversing the polarity of the Peltier element during the sterilization operation (see Toba, see Google Patents translation, pg. 3, paragraph 15).
Regarding claim 8, Mikkelsen, as modified by Peel and Toba, disclose substantially the device disclosed in claim 5, and further disclose wherein the control unit is further configured to facilitate cooling the regulator valve assembly, using the cooling element, to a cooling temperature (see Toba, Google Patents translation, paragraph 15), but fails to teach wherein the cooling temperature is a temperature selected to prevent condensation on inner surfaces of the valve assembly in response to contact with aspirated air.
It would have been obvious to one or ordinary skill in the art at the effectivie filing date of the 	invention to modify the control unity disclosed in Mikkelsen, as modified by Peel, to incorporate 	the control function disclosed in Toba to properly utilize the Peltier element (see Toba, see 	Google Patents translation, pg. 3, paragraph 15).
Further, the controller disclosed in Mikkelsen, as modified by Peel and Toba is configured to control the temperature across a range of temperatures, including when the heating/cooling element is used at full power or 0% power, and therefore performs the step as claimed and 
Regarding claim 14, Mikkelsen, as modified by Peel disclose substantially the method disclosed in claim 12, but fails to teach the method further comprising facilitating cooling the valve assembly to a cooling temperature, the cooling temperature being a temperature selected to prevent condensation on inner surfaces of the valve assembly in response to contact with aspirated air. However, Toba teaches the method further comprising facilitating cooling the valve assembly to a cooling temperature (see Toba, Google Patents translation, paragraph 15), but fails to teach wherein the cooling temperature is a temperature selected to prevent condensation on inner surfaces of the valve assembly in response to contact with aspirated air.
It would have been obvious to one of ordinary skill in the art to modify the method disclosed in Mikkelsen, as modified by Peel to facilitate cooling the valve assembly to a cooling temperature in order to make the sterilized item usable after sterilization (see Toba, Google Patents translation, pg. 4, paragraph 5). 
Further, the controller disclosed in Mikkelsen, as modified by Peel and Toba is configured to control the temperature across a range of temperatures, including when the heating/cooling element is at full power or 0% power, and therefore performs the step as claimed and necessarily produces the same outcome, since allowing the device to cool down to room temperature would not produce condensation.
Regarding claim 15, Mikkelsen, as modified by Peel and Toba, disclose the method wherein facilitating cooling the valve assembly comprises controlling a Peltier element (see Toba, fig. 1, control board 81 and fig. 2, Peltier element 37).
Regarding claim 20, Mikkelsen, as modified by Peel, disclose substantially the method disclosed in claim 12, but fails to teach wherein the heating element comprises a cooling 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have the heating element comprise a cooling element since it allows to the heating element to switch between heating and cooling by reversing the polarity of said element (see Toba, Google Patents translation, pg. 3, paragraph 15).
Claims 10 and 17 are rejected under 35 U.S.C 103 as being unpatentable under Mikkelsen, as modified by Peel as shown in claims 10 and 16 above, and in further view of Malcom (U.S. Patent Application #20020147100)
Regarding claim 10, Mikkelsen, as modified by Peel, disclose substantially the device disclosed in claim 9, but fails to teach wherein the feedback control mechanism comprises a proportional integral derivative algorithm. However, Malcom teaches a heating element (fig. 58, heater element 913 with temperature controller 904) controlled with a feedback control mechanism comprising a PID algorithm (paragraph 0263).
(Malcom) is considered analogous art because it pertains to a heating element used in a blood circulation device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Mikkelsen, as modified by Peel, to use a PID algorithm to provide enhanced temperature control with smaller peaks and abrupt changes in the temperature produced by the heating element (paragraph 0263).
Regarding claim 17, Mikkelsen, as modified by Peel, disclose substantially the method disclosed in claim 16, but fails to teach wherein the feedback control mechanism comprises a proportional integral derivative algorithm. However, Malcom teaches a heating element (fig. 58, heater element 913 with temperature controller 904) controlled with a feedback control mechanism comprising a PID algorithm (see Malcom, paragraph 0263).
.
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen, as modified by Peel as applied to claim 18 above, and further in view of Cary (U.S. Patent # 3474907).
Regarding claim 19, Mikkelsen, as modified by Peel, disclose substantially the method disclosed in claim 18, and further discloses wherein the pressure is measured directly (see Mikkelsen, fig. 3, pressure transducer 29 in fluid communication with reservoir) but is silent to wherein the directly measuring the pressure comprises utilizing a sensing tube.  However, Cary teaches that sensing tubes, such as a Bourdon tube pressure gauge, are well known in the art (col. 2, lines 24-37).
Sensing tubes were convention or well-known to one having ordinary skill in the art before the effective filing date of the invention, sufficient for the examiner to take official notice. One having ordinary skill in the art before the effective filing date of the invention would have recognized that modifying the pressure transducer disclosed in Mikkelsen, as modified by Peel, to include a sensing tube, would have advantageously allowed easy installation within an existing system. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pressure transducer to include a sensing tube.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellingboe (WO-03030790) discloses a heating system for a medical device that uses a PID algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 7:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781